DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 5/17/2021 is acknowledged. Claims 8-13 and 16-20 are pending in this application and are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Withdrawn Objections
Applicant’s arguments, filed 5/17/2021, with respect to the specification objection have been fully considered and are persuasive. The specification objection has been withdrawn. Arguments are persuasive because applicant have amended the title which is now clearly indicative of the invention to which the instant claims are directed.   
Withdrawn Rejections
Applicant’s reply with respect to double patenting rejection in the previous office action have been considered and are persuasive because the applicant have submitted the relevant Terminal Disclaimers. Thus, the rejection of claims 8-13 and 16-20 for double patenting issues in the previous office action has been withdrawn. 
The terminal disclaimer filed on 5/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/208,616 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergmann (US 6,110,450; Aug. 29, 2000) as evidenced by Westenfelder (WO 2008/110268 A1; Sep. 18, 2008).   
Bergmann throughout the reference teaches compositions for the treatment and protection of hair, comprising, in a cosmetically acceptable medium, at least one ceramide and/or glycoceramide and phytantriol (Abstract). Example 1 of Bergmann discloses adding phytantriol at a concentration of 0.1% based on the total weight of the composition to prepare a cosmetic composition in form of shampoo. The 0.1% amount of phytantriol disclosed by the reference reads on the phytantriol amounts recited in claims 8-11. Example 1 of Bergmann further discloses adding water and sodium lauryl ether sulfate into the composition. Sodium lauryl ether sulfate, as disclosed in the instant specification, is the anionic surfactant (see: page 9 of instant specification) and thus reads on the surfactant recited in claim 12 and the anionic shampoo recited in claims 17 and 18.
.      

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-13, 16-18 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann (US 6,110,450; Aug. 29, 2000) as evidenced by Westenfelder (WO 2008/110268 A1; Sep. 18, 2008) as applied to claims 8-13 and 16-18 above. 
	The teachings of Bergmann have been set forth above.
	Bergmann does not expressly disclose the composition in example 1 comprising a cationic surfactant or an amphoteric surfactant as recited in instant claims 19 and 20. However, Bergmann in the disclosure teaches that the compositions of the invention can include cationic surfactants and amphoteric surfactants (see: Col. 1, line 60-62; Col. 6, line 27-34). 

From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments
Applicant's arguments filed 05/17/2021, with respect to claims 8-13 and 16-20 rejected under 35 U.S.C 102 and 103 have been fully considered but they are not persuasive.
Applicant argued the present Applicant has found that phytantriol exhibits antimicrobial activity which therefore preserves the omposition by preventing microbial decay and breakdown thereof when used in antimicrobial effective amounts and that the claimed method achieves this as evident in the data provided in the specification and declaration of one of the co-inventors. It was argued that the Bergman reference is silent with regards to phytantriol as an antimicrobial agent. Applicant also argued that the evidentiary reference Westenfelder is interpreted wrong because it refers to only bisabolol as the antifungal active and phytantriol is referred to as a general active ingredient and not an antifungal active. 
In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973). See MPEP 2131.04. Therefore, applicant’s arguments regarding the maintained rejection above are not persuasive at this time. 





Conclusion
Claims 8-13 and 16-20 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616